Citation Nr: 9930581	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  92-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral varicose 
veins of the lower extremities with chronic venostasis and 
deep venous thrombosis, on a direct basis and as secondary to 
service-connected coronary artery disease with hypertension, 
status post inferior wall myocardial infarction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1972 
and from December 1978 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the above-noted claim.

The case was previously before the Board in October 1993, 
when it was remanded for examination of the veteran and 
medical records.  The requested development has been 
completed to the extent necessary. 

The August 1990 rating decision also denied entitlement to a 
disability rating in excess of 10 percent for service-
connected hypertension.  The veteran perfected an appeal to 
the Board.  In August 1999, the RO granted entitlement to 
service connection for organic heart disease as secondary to 
service-connected hypertension.  The RO recharacterized the 
veteran's disability as coronary artery disease with 
hypertension, status post inferior wall myocardial 
infarction, and assigned a 100 percent disability rating 
effective from February 18, to September 30, 1994.  A 30 
percent disability rating was assigned from October 1, 1994 
forward.

In August 1999, the veteran indicated that he was satisfied 
with the RO's decision concerning his service-connected heart 
disease and wished to withdraw his appeal concerning this 
issue.  An appeal may be withdrawn in writing at any time 
before a decision is rendered by the Board.  See 38 C.F.R. 
§ 20.204 (1999).  There remain no allegations of errors of 
fact or law for appellate consideration, and this issue is, 
therefore, not before the Board.  If the veteran wishes to 
further pursue this issue, he should notify the RO.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that current bilateral varicose 
veins of the lower extremities with chronic venostasis and 
deep venous thrombosis is the result of a disease or injury 
incurred in service.

2.  No medical evidence has been presented or secured 
establishing a relationship between the service-connected 
coronary artery disease with hypertension, status post 
inferior wall myocardial infarction, and bilateral varicose 
veins of the lower extremities with chronic venostasis and 
deep venous thrombosis.


CONCLUSION OF LAW

The claim for service connection for bilateral varicose veins 
of the lower extremities with chronic venostasis and deep 
venous thrombosis, on a direct basis and as secondary to 
service-connected coronary artery disease with hypertension, 
status post inferior wall myocardial infarction, is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Direct basis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board has reviewed all the evidence of record, including 
the veteran's lay statements; service medical records; VA 
reports of examination dated in August 1986, July 1990, May 
1995 and September 1996; VA outpatient treatment records and 
reports of hospitalization, dated from 1993 to 1995; private 
treatment records from The Medical Center, dated from 1985 to 
1997; private treatment records from Charles Rodgers, M.D. 
and St. Francis Hospital, dated from 1990 to 1993; private 
treatment records from Glenn A. Duncan, M.D., dated in 1990; 
private treatment records from Columbus Ambulatory Healthcare 
Services, dated from 1994 to 1999; and a written statement 
from Joseph Liss, M.D., dated in September 1997. 

Here, the medical evidence of record indicates that the 
veteran currently suffers from bilateral varicose veins of 
the lower extremities with chronic venostasis and deep venous 
thrombosis.  This disability was first diagnosed many years 
after service in 1990.  See March 1990 hospitalization report 
from St. Francis Hospital and Charles Rodgers, M.D.; VA 
report of examination, dated in July 1990; and May and 
October 1990 hospitalization reports from The Medical Center.  
Therefore, the Board finds that there is sufficient medical 
evidence of a current disability, and the first element of a 
well-grounded claim has been satisfied.

The veteran maintains that his lower extremity disorder, 
described as blood clots, began during his active service.  
See Statement in Support of Claim, dated July 21, 1996.  His 
service medical records disclose that he complained of pain 
in the right posterior calf and popliteal area in December 
1982.  He was diagnosed as having early phlebitis in January 
1983.  Examination of the vascular system (varicosities, 
etc.) and lower extremities was normal on separation 
examination in September 1984 and on VA examination in August 
1986.  The Board finds that there is sufficient lay and 
medical evidence of incurrence of a disease/injury during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
continuity of symptomatology since active service.  He stated 
that "for years now after my military service I have had 
nothing but medical problems."  See Statement in Support of 
Claim, dated July 21, 1996.  Presuming this history to be 
credible for the purpose of establishing a well-grounded 
claim, there is still no medical evidence of record of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 497 (holding that 
veteran's own testimony that he sustained a back injury in 
service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to the 
veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current bilateral 
varicose veins of the lower extremities with chronic 
venostasis and deep venous thrombosis to any inservice 
finding or event (including the early phlebitis diagnosed in 
1983) or to the post-service symptomatology.  The veteran is 
not competent to ascribe his post-service difficulties to 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Although the veteran may have continuously experienced lower 
extremity symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the inservice symptoms 
represented chronic bilateral varicose veins of the lower 
extremities with venostasis and deep venous thrombosis rather 
than an acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the bilateral varicose veins of 
the lower extremities with chronic venostasis and deep venous 
thrombosis diagnosed in 1990 had its onset in service or is 
the result of, or related to, any disease contracted or 
injury sustained in active military service, the Board 
concludes that this claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


Secondary basis

Service connection may be established for a current 
disability on a "secondary" basis.  Service connection may 
be established on a secondary basis for a disability that is 
shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As noted above, for purposes of determining 
whether a claim is well grounded, the evidence is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 
(1993).

The claims file contains evidence of diagnoses of bilateral 
varicose veins of the lower extremities with chronic 
venostasis and deep venous thrombosis.  However, the record 
lacks evidence of a relationship between this disorder and 
the service-connected coronary artery disease with 
hypertension, status post inferior wall myocardial 
infarction.  There are no medical opinions contained in any 
of the medical records relating any lower extremity disorder 
to the service-connected cardiovascular disease.  While the 
veteran maintains that a doctor at the Columbus Ambulatory 
Clinic told him that his lower extremity disorder was caused 
by his service-connected hypertension, VA has obtained these 
records and they reflect no such opinion.  Hearsay medical 
evidence does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran lacks 
medical expertise and is not qualified to render an opinion 
regarding a causal relationship between the bilateral 
varicose veins of the lower extremities with chronic 
venostasis and deep venous thrombosis and the service-
connected cardiovascular disease.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Without competent medical evidence 
establishing such a relationship, his claim for service 
connection on a secondary basis is not well grounded.  See 
Jones, 7 Vet. App. at 137.


Duty to Assist

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The October 1993 remand instructed the RO to afford the 
veteran a VA examination and to obtain a medical opinion 
concerning the etiology of the bilateral varicose veins of 
the lower extremities with chronic venostasis and deep venous 
thrombosis.  A Board remand confers upon the veteran the 
right to compliance with the remand orders, and VA has a duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In accordance with the remand, the veteran underwent VA 
examination in May 1995; however, the requested medical 
opinion was not provided.  The RO attempted to schedule the 
veteran for re-examination on several occasions but he was 
not able to report for various reasons and repeatedly 
requested rescheduling.  Most recently, he was scheduled for 
VA examination in March 1999.  He apparently did not receive 
notification of the examination because he did not have a 
P.O. Box.  He reported that he did not know when he would get 
a P.O. Box for mailing.  Therefore, the RO did not schedule 
him for another examination.  

As the Court has noted, the duty to assist is not a one-way 
street, and, if an appellant wishes help, he cannot passively 
wait for it while withholding information that is essential 
to obtaining evidence necessary to deciding his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further action 
without response or assistance from the veteran is 
unwarranted.  Moreover, because the veteran has not submitted 
a well-grounded claim, the statutory duty to assist was not 
triggered, and thus there can be no duty to assist 
violations.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997) (under § 5107(a), Secretary has 
duty to assist only claimants who establish well-grounded 
claim).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for bilateral varicose 
veins of the lower extremities with chronic venostasis and 
deep venous thrombosis on either a direct or secondary basis.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for bilateral varicose veins of the lower 
extremities with chronic venostasis and deep venous 
thrombosis, on a direct basis and as secondary to service-
connected coronary artery disease with hypertension, status 
post inferior wall myocardial infarction, is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

